Citation Nr: 0310024	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
including residuals of a left medial meniscectomy, evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






REMAND

The veteran had active service from August 1978 to January 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

Although the veteran's left knee was evaluated by VA on an 
outpatient basis in June 2001, it is alleged that the VA 
rating examination of October 2000, upon which the RO relied 
in the rating decision being appealed, was inadequate because 
he was not given an actual physical examination.  In any 
event, the VA outpatient evaluation in June 2001 indicates he 
was to undergo surgical reconstruction of his left anterior 
cruciate ligament (ACL) in October 2001.  If this procedure 
was in fact done, the records of it are not on file and must 
be obtained.  Moreover, his left knee should be reexamined to 
determine his post-surgical status.

Also on file are some private clinical records pertaining to 
treatment of the veteran's left knee, but it is unclear 
whether all of his private treatment records have been 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his left knee disorder.  Ask 
him to execute and return the appropriate releases 
(VA Form 21-4142s) for the medical records of each 
private care provider since June 1997.  This should 
include, but is not limited to, all records from 
Dr. Mark Williams.  



Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

2.  Ask the veteran for the name of each VA medical 
facility at which he has received treatment for his 
left knee disorder since June 2001, and the 
approximate dates of any treatment.  This should 
include any additional surgery performed on his 
left knee.  These records should be obtained and 
associated with the claim file.  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the current severity 
of his service-connected left knee disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when 
the left knee is used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examiner should also clarify whether the 
veteran has any instability of the left knee, and 
if so the severity thereof, or episodes of 
locking.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.  

4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  

Assure that all notice and development required by 
the VCAA has been done.

5.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare a 
supplemental statement of the case (SSOC) and send 
it to the veteran and his representative.  Also 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


